DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 10/19/2021. As per the amendment, claims 1-11, 13-19, and 24 have been amended, claims 12 and 20-23 have been cancelled, and no claims have been added. Further, claims 25-26 appear to be missing from the claims filed 10/19/2021, though Applicant mentions on page 8 of the remarks that claim 25 was not amended, and claim 26 has been cancelled. Thus, claim 1-11, 13-19, and 24-25 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig. 11 fails to comply with 37 CFR 1.83(a) where features in the drawings shown by a rectangular box should be labeled in order to give proper understanding of the drawing. Fig. 11 contains an unlabeled box at the top of the figure which is unclear what feature is being referred to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Objections
Claims 25-26 are objected to because of the following informalities:
Both claims 25-26 appear to be missing from the claims filed 10/19/2021, though Applicant mentions on page 8 of the remarks that claim 25 was not amended, and claim 26 has been cancelled. In the interest of compact prosecution, claim 25 will be understood to be part of the claims, as presented in claims filed 10/10/2018, and claim 26 will be understood to have been cancelled.
Claim 25 line 3 recites the language “is S; wherein.” Examiner suggests changing to read --is S; and wherein-- in order to properly distinguish it as the final limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 8-9, 13-19, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 205073462) in view of Shevgoor et al. (US Pat. 9,399,112) in view of Morris et al. (US Pat. 8,603,049), in view of Abnousi et al. (US Pub. 2009/0260632) in view of Vazales et al. (US Pat. 10,004,863).
Regarding claim 1, Xiao discloses a medical mechanical controlled balance ventilation isolation catheter (see isolation catheter 1 in Fig. 1), comprising an intraluminal main trachea tube (see main tracheal catheter 2 in Fig. 1) and a distal intraluminal bronchus tube in communication with one end of the intraluminal main trachea tube (see bronchial catheter 3 in Fig. 1); a first opening is provided at a rear end of the distal intraluminal bronchus tube (see the bottom distal end of bronchial catheter 3 which ends in a first opening in Fig. 1); a second holes opening zone having at least two holes is provided at a side wall of a lower end of the intraluminal main trachea tube (see the area of Fig. 1 where second openings 21-25 are located on the side of the lower end of main tracheal catheter 2); the holes of the second holes opening zone are distributed along a same or different horizontal sectional surface or vertical sectional surface of a three dimensional space formed inside the intraluminal main trachea tube (see Fig. 1 where the openings 21-25 are located along the horizontal and vertical surfaces of the main tracheal catheter 2, and must be either on same or different sectional surfaces).
Xiao lacks a detailed description of each of the holes being an inclined hole that is inclined with respect to a perpendicular position to a side wall of the intraluminal main tracheal tube. It is noted that the angle of inclination formed by the holes lacks any criticality in the 
However, Shevgoor teaches a similar catheter device where holes are provided with varying inclination angles between 20-90 degrees in order to control the volume and pressure of fluid flowing through the holes, and reduce snagging and shearing of adjacent tissues (see Col. 16 lines 23-50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of Xiao to have inclination angles between 20-90 degrees as taught by Shevgoor, as it allows control over the volume and pressure of fluid flowing through the holes, and reduction of snagging and shearing of adjacent tissues (Shevgoor; see Col. 16 lines 23-50). Further, it would be a matter of design choice for one of ordinary skill in the art to readily modify the inclination angle formed by the holes of Xiao to be whatever inclination angle they want, as all inclination angles appear to be interchangeable with one another.
The modified Xiao device has an intraluminal main trachea tube proximal a distal intraluminal bronchus tube, as well as a suction hole (Xiao; see page 3 the paragraph starting with “5) A plurality of openings” where a suction tube fits into at least one of the plurality of openings, which would then be a suction hole).

However, Morris teaches a similar suction catheter, where a main tube has a suction hole at the lower part (see aperture 52 in Fig. 2), the suction hole facing away from a first opening (see Fig. 2 where aperture 52 facing away from an perpendicular to tip 16), and a hole diameter of the suction hole being the same as a diameter of the first opening (see Col. 4 lines 63-67 and Col. 5 lines 49-56 where the diameter of the opening can be .11 to .15 inches, and the diameter of the suction hole can be .08 to .12, and thus they can have the same diameter as one another). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main tracheal tube of the modified Xiao device to have a suction hole with the same diameter as the opening as taught by Morris, as it would be a simple substitution for one size of suction hole for another, while yielding the predictable result of allowing a suction of fluids through the hole. 
The modified Xiao device lacks a detailed description of a suction catheter is inserted into the suction hole; two small holes are provided on the suction catheter; the two small holes are opposed to each other for balancing pressure; wherein one end of the suction catheter is bent, and the angle of bending is 90-150 degrees.
However, Abnousi teaches a similar endotracheal device where a suction catheter is inserted through a suction hole (see suction extension member 504 which is inserted though 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction port of the modified Xiao device to have a bent suction extension that goes through the suction port with two opposite holes as taught by Abnousi, as it allows for the suction to occur farther away from the main tube member for removing unwanted matter nearer the outside of a cuff member (Abnousi; see [0031]).
The modified Xiao device lacks a detailed description of the suction catheter has a diameter of one third of a diameter of the distal intraluminal bronchus tube.
However, Vazales teaches a similar suction tube system where the suction catheter has a diameter of one third of a diameter of the distal intraluminal bronchus tube (see Col. 5 lines 12-24 where the suction catheter can be a range of values of a percent of the diameter of the endotracheal tube, including 33%, in order to not significantly compromise the airflow due to its insertion).

Regarding claim 2, the modified Xiao device has wherein when the second holes opening zone has three holes (Xiao; see openings 21-23 in Fig. 1), the three holes are arranged to define a triangular shape within the three dimensional space formed on wall of the intraluminal main trachea tube (Xiao; where openings 21-23 in Fig. 1 are located on the main tracheal catheter 2 and any three openings must define some triangular shape between them).
Regarding claim 8, the modified Xiao device has wherein the triangular shape as defined has 180 degrees being a sum of all included angles (Xiao; it is understood that any triangular shape must have a sum total of 180 degrees across the three included angles, by definition).
Regarding claim 9, the modified Xiao device has wherein when there are four holes in the second holes opening zone (Xiao; see openings 21-24 in Fig. 1), the four holes are arranged to define a parallelogram shape or any quadrilateral within the three dimensional space formed on wall of the intraluminal main trachea tube (Xiao; where openings 21-24 in Fig. 1 are located on the main tracheal catheter 2 and any four openings must define some quadrilateral shape between them).
Regarding claim 13, the modified Xiao device has everything as claimed, including an angle of inclination of each hole of the second holes opening zone is 1-89 degrees (Shevgoor; see Col. 16 lines 23-50).

Regarding claim 15, the modified Xiao device has everything as claimed, including the angle of inclination of each hole through the wall of the intraluminal main trachea tube is 10 degrees (Shevgoor; see Col. 16 lines 23-50; it would be obvious to modify the inclination angle to 10 degrees as there is no criticality to the inclination angle, and both the Applicant’s range and the range of Shevgoor are broad to the point that one of ordinary skill in the art would readily understand that deviations from the range of Shevgoor would have negligible impact on the functionality of the device, and further choosing a smaller angle would be a matter of design choice for one of ordinary skill in the art).
Regarding claim 16, the modified Xiao device has everything as claimed, including the angle of inclination of each hole through the wall of the intraluminal main trachea tube is 15 degrees (Shevgoor; see Col. 16 lines 23-50; it would be obvious to modify the inclination angle to 15 degrees as there is no criticality to the inclination angle, and both the Applicant’s range and the range of Shevgoor are broad to the point that one of ordinary skill in the art would readily understand that deviations from the range of Shevgoor would have negligible impact on 
Regarding claim 17, the modified Xiao device has everything as claimed, including the angle of inclination of each hole through the wall of the intraluminal main trachea tube is 30 degrees (Shevgoor; see Col. 16 lines 23-50).
Regarding claim 18, the modified Xiao device has everything as claimed, including the angle of inclination of each hole through the wall of the intraluminal main trachea tube is 45 degrees (Shevgoor; see Col. 16 lines 23-50).
Regarding claim 19, the modified Xiao device has everything as claimed, including the angle of inclination of each hole through the wall of the intraluminal main trachea tube is 60 degrees (Shevgoor; see Col. 16 lines 23-50).
Regarding claim 24, the modified Xiao device has wherein an outer wall of the intraluminal main trachea tube at a position above the second holes opening zone is provided with a tracheal cuff (Xiao; catheter balloon 6 in Fig. 1); the tracheal cuff is in communication with a first inflating valve (Xiao; inflation valve 61 in Fig. 1); an outer wall of the distal intraluminal bronchus tube is provided with a bronchial cuff (Xiao; bronchial catheter outer balloon 5 in Fig. 1); the bronchial cuff is in communication with a second inflating valve (Xiao; bronchial catheter outer balloon inflation tube valve 51 in Fig. 1); a distal intraluminal balloon blocker is provided inside the distal intraluminal bronchus tube (Xiao; spherical balloon 4 acting as a occluding cuff in Fig. 1); the distal intraluminal balloon blocker is in communication with a third inflating valve (Xiao; spherical balloon inflation valve 41 in Fig. 1) via a ventilation pressure controller (Xiao; the ventilation pressure controller located adjacent to valve 41 in Fig. 1; see 
Regarding claim 25, as best understood from claims filed 10/10/2018, the modified Xiao device has wherein the first opening has an area Send; a total area of the holes in the second holes opening zone is S; wherein S≥1.5Send (Xiao; see the entirety of page 2 where the opening has an area defined as S-end and is less than or equal to a combined S area value of the opening holes, dependent on how many opening holes there are).
Claims 3-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Shevgoor, in view of Morris, in view of Abnousi, in view of Vazales as applied to claims 1 and 2 above, respectively, and further in view of Jacobs (US Pat. 3,788,326).
Regarding claim 3, the modified Xiao device has three holes with form a triangular shape on the wall of the intraluminal main trachea tube.

However, Jacobs teaches a similar device for inserting a ventilation catheter in the respiratory system of a user, where the catheter includes a plurality of holes (see side holes 270, 271, and 272 in Figs. 13, and 15-17), where within the plurality of holes is a combination of three holes which form an isosceles triangle (see Figs. 13 and 15-17 where the side holes 270, 271, and 272 have some combination of three holes which together would form an isosceles triangle. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape between the three holes of the modified Xiao device to be shaped as an isosceles triangle as taught by Jacobs, as it would be a simple substitution of one triangle shaped group of holes for another triangle shaped group of holes, while also being a matter of design choice for one of ordinary skill in the art to readily modify the triangular shape formed by the three holes of Xiao to be whatever type of triangle they want, as all triangular shapes appear to be interchangeable with one another.

Regarding claim 5, the modified Xiao device has everything as claimed, including the triangular shape as defined is a right angled triangle (Jacobs; see side holes 270, 271, 272 in Figs. 13 and 15-17 where some combination of three holes forms an right angled triangle, and it would be a matter of design choice for one of ordinary skill in the art to readily modify the triangular shape formed by the three holes of Xiao to be whatever type of triangle they want, as all triangular shapes appear to be interchangeable with one another).
Regarding claim 6, the modified Xiao device has everything as claimed, including the triangular shape as defined is a right angled isosceles triangle (Jacobs; see side holes 270, 271, 272 in Figs. 13 and 15-17 where some combination of three holes forms a right angled isosceles  triangle, and it would be a matter of design choice for one of ordinary skill in the art to readily modify the triangular shape formed by the three holes of Xiao to be whatever type of triangle they want, as all triangular shapes appear to be interchangeable with one another).
Regarding claim 7, the modified Xiao device has everything as claimed, including the triangular shape as defined is a right angled triangle having one included angle of 30 degrees (Jacobs; see side holes 270, 271, 272 in Figs. 13 and 15-17 where some combination of three holes forms a right angled triangle with one included angle of 30 degrees, and it would be a 
Regarding claim 10, the modified Xiao device has everything as claimed, including wherein when there are four holes in the second holes opening zone, the four holes divided into two pairs with each pair of holes opposing each other define a cross shape or any diagonal shape within the three dimensional space formed on wall of the intraluminal main trachea tube (Jacobs; see side holes 270, 271, 272 in Figs. 13 and 15-17 where some combination of four holes forms a cross and likewise another combination of four holes forms a diagonal shape, and it would be a matter of design choice for one of ordinary skill in the art to readily modify the quadrilateral shape formed by the four holes of Xiao to be whatever type of quadrilateral they want, as all quadrilateral shapes appear to be interchangeable with one another due to a lack of criticality).
Regarding claim 11, the modified Xiao device has everything as claimed, including the four holes divided into two pairs with each pair of holes opposing each other define the cross shape within the three dimensional space formed on wall of the intraluminal main trachea tube, the cross shape as defined has equal width and height or the cross shape as defined has unequal width and height (Jacobs; see side holes 270, 271, 272 in Figs. 13 and 15-17 where some combination of four holes forms a cross, and it would be a matter of design choice for one of ordinary skill in the art to readily modify the quadrilateral shape formed by the four holes of Xiao to be whatever type of quadrilateral they want, as all quadrilateral shapes appear .
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, in light of the amendments to claim 1, the previously applied Shevgoor, Morris, Abnousi, and Vazales references are now used to modify the Xiao reference to teach the added limitations. It is noted that while the above rejection relies upon multiple references to teach additional structures not disclosed in Xiao, the teaching references are all obvious modification with motivation for one of ordinary skill in the art, and that the number of references applied does not make the combination of references any less obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785